Name: Commission Regulation (EEC) No 848/83 of 6 April 1983 on the delivery of various consignments butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/ 10 Official Journal of the European Communities 13.4 . 83 COMMISSION REGULATION (EEC) No 848/83 of 6 April 1983 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 17) thereof, Whereas the size of the food-aid programme calls for a ¢ discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1982/83 milk year to fix maximum amounts for deliveries due to be made during the 1983/84 milk year; Having regard to Council Regulation (EEC) No 1039/ 82 of 26 April 1982 laying down general rides for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and agencies have requested delivery of the quantity of butteroil set out therein; Whereas, given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand, and the intervention prices for these products on the other, it is likely that potential suppliers will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that, in such a situation of uncertainty, several potential suppliers prefer not to submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement; whereas, in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively, it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1983/84 milk year, the increase being based on the change in the intervention price, expressed in national currency, as decided by the Council for the 1983/84 milk year; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 3474/80 ( 5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Article 2 (2) of Regulation (EEC) No 1039/82 specifies that, provided the normal development of ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20. 5 . 1982, p. 1 . (3 ) OJ No L 120, 1 . 5 . 1982, p. 5 . (*) OJ No L 43 , 15 . 2 . 1977, p. 1 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,( 5) OJ No L 363 , 31 . 12. 1980, p. 50. 13 . 4 . 83 Official Journal of the European Communities No L 94 / 11 HAS ADOPTED THIS REGULATION: of the Member State in which the tender was submitted, by a factor of 1,22 or 1,25 depending on whether the fat content of the butter is 82 % and more or under 82 % , in consequence of the Council's decisions on common agricultural prices and agri-monetary measures for the 1983/84 milk year. Successful tenderers may avail themselves of this provision only from the seventh day of the 1983/84 milk year onwards and only if they furnish evidence that the butter has been manufactured after the new intervention prices have come into effect. Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies listed in the Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein. In the case of supplies of butteroil made from butter or cream bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1982/83 milk year, the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter, as expressed in the currency Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1983 . For the Commission Poul DALSAGER Member of the Commission No L 94/ 12 Official Journal of the European Communities 13 . 4 . 83 ANNEX 1 Consignment A 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . Beneficiary f Grenada 3 . Country of destination J 4 . Total quantity of the con ­ signment 15 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Grenada / For free distribution' 9 . Delivery period Loading in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( s ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  13 . 4 . 83 Official Journal of the European Communities No L 94 / 13 Consignment B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary NGO International Committee of the Red Cross 3 . Country of destination Zaire El Salvador 4 . Total quantity of the con ­ signment 20 tonnes 1 00 tonnes 5 . Intervention agency responsible for delivery Belgian Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market intervention butter 7 . Special characteristics and /or packaging ( 3 ) In 2,270 kg tins , In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non commerci ­ alisable / CoopÃ ©ration BEDH-BOPR / 82103 / Kinshasa via Matadi ' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : Ã LS-20 / Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³nal de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' 9 . Delivery period Delivery in April 1983 Loading as soon as possible and at the latest 30 April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( s ) Port of unloading Acajutla (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception EURONAID , Van Alkemadelaan 1 , NL-2597 AA Den Haag (tel . 24 17 44/24 45 94 ; telex 34278 CENEC NL) ( «)(')( «) DelegaciÃ ³n del CICR, c / o Cruz-Roja salvadorena, centro de Gobernio 17, Calle Poniente y avenida Henri Dunant , San Salvador ( Ã ² ) ( 9 ) ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 94/ 14 Official Journal of the European Communities 13 . 4 . 83 Consignment D E 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Syria Swaziland 4 . Total quantity of the con ­ signment 400 tonnes 58 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Syria 2352 / EXT. 1 / Butteroil / Lattakia / Gift of the European Econo ­ mic Community / Action of the World Food Programme' 'Swaziland 2541 / Butteroil / Durban / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 May 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception ( 4 )   12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 13 . 4 . 83 Official Journal of the European Communities No L 94 / 15 Consignment F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . 3 . Beneficiary Country of destination Sierra Leone Zimbabwe 4 . Total quantity of the con ­ signment 200 tonnes 250 tonnes 5 . Intervention agency responsible for delivery British German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( 12 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Econ ­ omic Community to Sierra Leone / For free distribution' 'Butteroil / Gift of the European Econ ­ omic Community to Zimbabwe' 9 . Delivery period Loading as soon as possible and at the latest 31 May 1983 Loading in June 1983 10 . Stage and place of delivery Port of unloading Freetown (deposited on the quay or lighters ) Community port of loading operating a regular service with the recipient coun ­ try ( 5 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) M. Turay , National Authorizing Officer , First Vice-President's Office , Tower Hill , PO Box 1402 , Freetown ( n )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 No L 94 / 16 Official Journal of the European Communities 13 . 4 . 83 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . Beneficiary Licross International Committee of the Red Cross 3 . Country of destination Mauritania Ethiopia 4 . Total quantity of the con ­ signment 100 tonnes 70 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 2,270 kg tins , coated internally with food-can varnish or having undergone treatement giving equivalent guarantees 8 . Markings on the packaging A red crescent 1 0 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite en Mauritanie / Nouakchott' Ã TH-53 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution in Ethiopia / Massawa' 9 . Delivery period Loading in May 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Nouakchott Massawa U. Representative of the beneficiary responsible for reception Croissant-Rouge mauritanien , avenue General Abdel Nasser , boÃ ®te postale 344 , Nouakchott ( 13 ) ( M ) ( 15 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( u ) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 April 1983 13.4 . 83 Official Journal of the European Communities No L 94 / 17 Notes: i 1 ) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of this Regulation. (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . (3 ) Other than those set out in Annex II to Regulation (EEC) No 303 /77. (4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( s ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (6) A copy of the dispatch documents should be sent to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 2000, Kinshasa, ZaÃ ¯re . C) The successful tenderer shall send to: MM. M. H. Schutz BV, Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity . (8 ) The successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin and a health certificate. ( 9) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee; 2 . Delegation del CICR, Hotel El Salvador Sheraton, PO Box 06-1068 , San Salvador.' ( 10) The successful tenderer shall send to the representative of the beneficiary, on delivery, a pro-forma invoice with the entry : 'Los productos mencionados llegan a El Salvador como donativo al pueblo da este paÃ ­s . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Article 11 ) el Gobierno autoriza su introduc ­ ciÃ ³n libre de todo tipo de impuestos.' ( u) A copy of the dispatch documents should be sent to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 1399, Freetown. ( 12) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 13 ) The bill of lading must contain the following information : 'NOTTFY-ADDRESS : 1 . Consignee; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276, CH-1211 Geneve 19, ( telex 22 555 CH).' No L 94 / 18 Official Journal of the European Communities 13 . 4 . 83 ( 14) The successful tenderer should send two copies of the dispatch documents to : Mr Burtin, Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276, CH-1211 Geneve 19. ( 1S) A copy of the dispatch documents should be sent to the following address: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boÃ ®te postale 213 , Nouakchott, Mauritanie. ( 16) A copy of the dispatch documents should be sent to the following address : Delegation of the Commission of the European Economic Communities, PO Box 5570, Addis Ababa, Ethiopia.